Filed 10/2/14 P. v. Fields CA5




                        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


THE PEOPLE,

         Plaintiff and Respondent,                                                     F066617

                   v.                                                     (Super. Ct. Nos. F11903982
                                                                                & F09905868)
CARLTON DWAYNE FIELDS,
                                                                                   OPINION
         Defendant and Appellant.



                                                   THE COURT
         APPEAL from a judgment of the Superior Court of Fresno County. Arlan L.
Harrell, Judge.
         Emry J. Allen, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Michael P. Farrell, Assistant Attorney
General, Ward A. Campbell and Sean M. McCoy, Deputy Attorneys General, for
Plaintiff and Respondent.
                                                        -ooOoo-


        Before Kane, Acting P.J., Detjen, J., and Franson, J.
       In case No. F09905868, appellant, Carlton Dwayne Fields, pled no contest to
possession of cocaine base (Health & Saf. Code, § 11350, subd. (a)) and admitted a prior
prison term enhancement (Pen. Code, § 667.5, subd. (b))1 and allegations that he had a
prior conviction within the meaning of the three strikes law (§ 667, subd. (b)-(i)).
       In case No. F11903982, Fields pled no contest to several criminal charges and
admitted a great bodily injury enhancement (§ 12022.7) in one count, a serious felony
enhancement (§ 667, subd. (a)), a prior prison term enhancement, and allegations that he
had a prior conviction within the meaning of the three strikes law.
       On appeal, Fields contends the court abused its discretion when it: 1) denied his
request for a grant of probation in both cases; denied his motion to strike his strike
conviction; and 3) failed to reinstate his probation in case No. F09905868. Alternatively,
Fields contends defense counsel provided ineffective representation by his failure to
develop the evidence in the record of drug psychosis syndrome for purposes of mitigating
his sentence.
       Respondent contends the court’s oral pronouncement of judgment differs from the
minute orders of Fields’s sentencing hearing, the abstract of judgment does not accurately
reflect the judgment, and that the court erred by its failure to impose sentence on Fields’s
vandalism conviction. We will find merit to Respondent’s contentions. Additionally, our
review of the record disclosed that the court committed various sentencing errors and we
will remand the matter for further proceedings.




1      All further statutory references are to the Penal Code unless otherwise noted.


                                              2
                                           FACTS
Case No. No. F09905868
       On October 12, 2009, Fresno police officers observed Fields and another man as
they appeared to be handing something back and forth to each other. The officers
contacted Fields and found .08 grams of cocaine base on him.
       On October 14, 2009, the district attorney filed a complaint charging Fields with
possession of cocaine base (Health & Saf. Code, § 11350, subd. (a)), a prior prison term
enhancement (§ 667.5, subd. (b)), and having a prior conviction within the meaning of
the three strikes law (§ 667, subds. (b)-(e)).
       On November 16, 2009, Fields pled guilty to possession of cocaine base and
admitted the enhancement and prior conviction allegations.
       On December 21, 2009, the court struck Fields’s prior strike conviction and
sentenced him to an aggregate four-year term, the upper term of three years on Field’s
possession conviction and a one-year prior prison term enhancement. The court then
suspended execution of sentence and placed Fields on probation for three years.
Case No. No. F11903982
       In May through July 2011, Jane Doe lived on and off with Fields in an apartment
in Fresno. On the evening of July 2, 2012, she and Fields argued because Fields believed
she had been unfaithful to him. During the argument, Fields repeatedly threatened to kill
her as he paced back and forth from the living room to the kitchen holding a cake knife.
At one point, Fields touched Doe on the stomach with the knife. Eventually, Doe left the
apartment and Fields followed her outside where they continued arguing. Fields then
lifted Doe off the ground and slammed her on the ground. Afterwards, Doe walked back
to the apartment to get her belongings to leave but wound up staying there. The
following morning Fields and Doe continued arguing and Fields punched Doe in her right
eye, which caused her eye to go blind. Fields also grabbed Doe by the neck and slapped

                                                 3
her on the face. Prior to these incidents, Fields had assaulted Doe on four or five other
separate occasions.
       On July 3, 2011, Fresno Police Officer Leonard Turk arrested Fields and
transported him to the Fresno County Jail. While Turk used a computer in the patrol car
to type out an arrest report, Fields kept asking for water. Turk told Fields to calm down
and he would get Fields some water as soon as they entered the jail. Fields told the
officer that if he did not get him some water, he was going to kick the patrol car’s
window out. He then began kicking a rear window on the patrol car, damaging it.
The Psychological Evaluations
       On August 17, 2011, after an issue arose regarding Fields’s mental competence,
the court suspended criminal proceedings and appointed Drs. Howard Terrell and Paula
Willis to evaluate Fields.
       Dr. Terrell examined Fields on August 22, 2011. In his written evaluation,
Dr. Terrell described Fields as appearing to be “floridly psychotic.” Fields told
Dr. Terrell that he experienced hallucinations every day. According to Dr. Terrell, Fields
showed evidence of intermittent thought blocking and frequent loose associations and he
appeared to be responding to internal stimuli throughout the interview. Dr. Terrell
diagnosed Fields with nonspecific psychosis and cocaine abuse that was in institutional
remission. He recommended the court find Fields mentally incompetent.
       On August 25, 2011, Dr. Paula Willis evaluated Fields. Fields did not indicate to
Dr. Willis that he had a history of mental disorders. Dr. Willis noted that although Fields
claimed he heard voices, he did not exhibit any outward signs of psychosis, his jail
records did not indicate he ever exhibited psychotic symptoms, and Fields’s thought
processes appeared clear, well organized and without delusional content. Dr. Willis
administered the Miller Forensic Assessment of Symptoms Test (M-FAST) to Fields,
which is used as a screening tool for malingering symptoms of mental illness. Dr. Willis

                                             4
found that some of the symptoms Fields claimed he was experiencing indicated he was
feigning mental illness and most of his responses were inconsistent with a true clinical
disorder. She concluded that Fields was suffering from substance abuse, that if he
suffered any psychotic episodes they may have been induced by illicit drug use, and that
there was no evidence that he suffered from a thought disorder while not under the
influence of drugs. Fields also refused to answer most of the questions on the “Revised-
CA1” and mental status examination, which is common for someone who attempts to
manipulate the examiner to avoid the detection of malingering. Dr. Willis concluded that
Fields did not exhibit any symptoms of a thought disorder that would render him
incompetent.
       On September 21, 2011, the court appointed Dr. Stephen Pointkowski to examine
Fields. During his subsequent examination of Fields, Dr. Pointkowski noted that “[j]ail
psychiatric records reflected no credible psychotic symptoms and a pattern of
manipulation.” Although Fields initially stated that he continuously experienced auditory
hallucinations, he later described them as intermittent. Additionally, although Fields
claimed to have been experiencing auditory hallucinations throughout the interview, at no
time did he appear distracted or to be responding to internal stimuli. In concluding that
Fields was probably competent to stand trial, Dr. Pointkowski wrote,

       “[Fields] presented with numerous atypical psychotic symptoms ... and has
       a documented history of manipulation. Furthermore, the absence of other
       symptoms which are generally associated with psychotic-spectrum
       disorders also diminished the credibility of his alleged psychotic symptoms.
       In all likelihood, Mr. Fields feigned psychotic symptoms and ignorance
       about legal terminology and processes.”
       Dr. Pointkowski also diagnosed Fields with “malingering (provisional).”
       On October 24, 2011, the court found Fields competent and reinstated criminal
proceedings.



                                             5
       On February 23, 2012, after an issue regarding Fields’s competency again arose,
the court suspended criminal proceedings and it appointed Drs. Harold Seymour and
Robert Taylor to examine Fields.
       On March 16, 2012, Dr. Taylor examined Fields. During the interview, Fields
appeared to be having an intense interaction with an imaginary woman. However, he
appeared surprisingly calm, unlike a person experiencing a genuine hallucination where
the imaginary person was tormenting him.
       Dr. Taylor administered the M-FAST to Fields and he earned a total score of 12,
which is a level of performance consistent with malingering psychiatric illness. Fields
also reported rare combinations of symptoms and unusual hallucinations that are not
typically endorsed by genuine psychiatric patients such as hallucinations that lasted
continuously for days and feeling imaginary things crawling on him. On the Inventory of
Legal Knowledge (ILK) test, Fields scored significantly below what is expected by
chance and this provided compelling evidence that Fields was feigning deficits in legal
knowledge.
       In reviewing Fields’s jail psychiatric services (JPS) records, Dr. Taylor noted that
Fields had not exhibited psychotic or manic symptoms to JPS staff and his thought
processes had been intact and linear. The JPS records also indicated that Fields had a
minimal history of psychiatric treatment that had occurred exclusively while incarcerated
whereas people who genuinely suffer psychotic symptoms typically have a lengthy
history of psychiatric treatment and hospitalizations. Dr. Taylor further noted that Fields
claimed he was unable to remember where he was born, his name, his parents’ names or
his last employment, that Fields would have to be suffering from severe dementia in
order for these claims to be credible, and that he did not have a history of such a severe
neurological impairment. Dr. Taylor concluded that Fields was malingering psychotic
and manic symptoms and recommended the court find him competent to stand trial.

                                             6
         Dr. Seymour also evaluated Fields on March 16, 2012. Dr. Seymour noted that
Fields’s thought process was disorganized and that he was experiencing auditory and
tactile hallucinations. Dr. Seymour diagnosed Fields with cocaine dependence, in
institutional remission, marijuana abuse, in institutional remission, and psychotic disorder
not otherwise specified, and he ruled out substance induced psychotic disorder.
Dr. Seymour noted that tactile hallucinations are commonly associated with cocaine
dependency and he recommended that the court find Fields not competent to stand trial.
         On March 22, 2012, the court ordered that Fields again be evaluated by
Dr. Terrell.
         On March 24, 2012, Dr. Terrell met with Fields for about eight minutes at the jail
because Fields was extremely uncooperative. Fields fluctuated from laughing and
giggling in a hilarious manner to clenching his fist and making angry hostile statements
in a manner suggestive of a psychotic individual who was about to become explosively
violent. Based on this short encounter, Dr. Terrell diagnosed Fields with a psychotic
disorder, NOS, and he recommended that the court find Fields not competent to stand
trial.
         On April 26, 2012, the court found Fields incompetent to stand trial.
         On June 1, 2012, the court committed Fields to Atascadero State Hospital and he
was admitted there on August 2, 2012. In the admission report, psychiatrist Aliuddin
Khaja, M.D., noted that Fields reported symptoms that were not typical for
psychiatrically ill patients. Dr. Khaja also noted that Fields’s memory/cognitive deficits
and his spelling and mathematical skills did not seem to correspond to his reported
education level and were not consistent with a mentally ill patient. Fields’s initial
diagnosis was malingering, polysubstance dependence, and antisocial personality
disorder.



                                              7
       Dr. B. Tehrani subsequently performed a malingering evaluation using the
following measures that were intended to detect malingering: the Structured Inventory of
Malingering Symptoms (SIMS); the Structured Inventory of Reported Symptoms (SIRS);
the ILK; and the Test of Memory Malingering (TOMM). Three of these measures
indicated Fields was feigning or exaggerating symptoms. On the SIMS, Fields reported
psychotic symptoms that are rarely reported by bona fide psychiatric patients and
memory, neurological, and intellectual impairment that was inconsistent with the pattern
of symptoms observed in patients with true brain injuries. Further, the level of
psychiatric impairment reported by Fields would generally be observed in a patient who
was floridly psychotic and had major neurological or intellectual impairment or amnesiac
disorder at the same time. However, Fields’s history and presentation were not consistent
with someone with that level of impairment and he was able to function without difficulty
and get his needs met on a daily basis in his unit.
       The results of the SIRS also indicated malingering because “Fields endorsed an
unlikely number of symptoms with extreme or unbearable severity suggesting a strong
likelihood he was exaggerating the severity of his impairment” and “[a]ccording to his
test scores, he endorsed probable and definite feigning.” Further, his performance on the
ILK indicated a below chance performance, which implicated feigned deficits in legal
knowledge.
       An assessment report by the hospital filed on September 12, 2012, noted the
observations and conclusions of Drs. Khaja and Tehrani and it reviewed the reports of the
other doctors who examined Fields. The report also noted that unit staff and Fields’s
treatment team had not observed Fields exhibiting any overt psychiatric symptoms and
that his behavior appeared to be well organized and due to manipulative personality traits
and not from a genuine thought or mood disorder. Additionally, Fields’s behavior was
goal oriented and not impulsive or disorganized as would be true of a person with a

                                              8
genuine thought disorder. Based on the psychological tests and inconsistencies in
Fields’s behavior, the treatment team diagnosed Fields with malingering. The report
recommended that Fields be “returned to court as competent to stand trial.”
       On September 19, 2012, the court considered the report from Atascadero State
Hospital, found Fields competent, and reinstated criminal proceedings.
Fields’s Plea and Sentencing
       On December 12, 2012, the district attorney filed a first amended information
charging fields with inflicting corporal injury on a cohabitant with a prior conviction
(count 1/§ 273.5, subd. (e)(1)), mayhem (count 2/§ 203), battery with serious bodily
injury (count 3/§ 243, subd. (d)), assault with a deadly weapon (count 4/§ 245, subd.
(a)(1)), criminal threats (count 5/§ 422), and misdemeanor vandalism (count 6/§ 594,
subd. (a)(2)). The information also alleged a great bodily injury enhancement involving
domestic violence in count 1 (§ 12022.7, subd. (e)), a serious felony enhancement (§ 667,
subd. (a)), a prior prison term enhancement (§ 667.5, subd. (b)), and that Fields had a
prior conviction within the meaning of the three strikes law (§ 667, subds. (b)-(e)). That
same day, Fields pled no contest to the six counts and admitted the enhancements and the
three strikes allegations.
       On January 22, 2013, defense counsel filed a sentencing memorandum arguing, in
pertinent part, that the court should strike the three strikes allegations because: 1) Fields’s
criminal conduct resulted from substance abuse; 2) Drs. Seymour and Terrell diagnosed
Fields as suffering from a mental condition that significantly reduced his culpability for
his offenses; and 3) Fields had never received any treatment for his psychiatric problems.
       On January 29, 2013, at Fields’s sentencing hearing, the court granted the
defense’s request to take judicial notice of the prior psychological evaluations that were
performed on Fields. The court also noted that it had reviewed those reports including
the one from Atascadero State Hospital. Defense counsel argued that Fields’s recent

                                              9
criminal activity stemmed from a mental or psychotic disorder that decreased his
culpability and he asked the court to grant Fields probation or, alternatively, strike his
strike conviction. The court denied both requests.
       Thereafter, in case No. F11903982, the court struck the prior prison term
enhancement in that case and sentenced Fields to an aggregate 18-year-term: the middle
term of four years on Fields’s domestic violence conviction, doubled because of his prior
strike conviction, a five-year great bodily injury enhancement, and a five-year serious
felony enhancement in that count; a stayed 16-year term on his mayhem conviction (a
doubled aggravated term of eight years); a stayed, doubled, aggravated term on his
battery with serious bodily injury conviction; a stayed, doubled, aggravated term on his
assault with a deadly weapon conviction; and a stayed, doubled, aggravated term on his
criminal threats conviction. The court also awarded Fields 350 days of presentence
conduct credit consisting of 212 days of presentence actual custody credit, 106 days of
conduct credit, and 32 days credit for the days he was in custody being treated at
Atascadero State Hospital.
       In case No. F09905868, after finding that Fields violated his probation based on
his plea to the charges in case No. F11903982, the court lifted the stay on the previously
imposed sentence and imposed a consecutive one-year term in that case, bringing his total
aggregate term in both cases to 19 years. The court also awarded Fields presentence
custody credit in that case of 332 days consisting of 261 days of presentence actual
custody credit, 39 days of presentence conduct credit, and 32 days for the days he spent
receiving treatment at Atascadero State Hospital.2




2     The court also dismissed an unrelated misdemeanor charge of vandalism while in
custody (§ 4600, subd. (a)).


                                             10
       After the court sentenced him, Fields complained that the court was not taking his
drug problem into consideration, stating:

       “My only argument in my own defense at this point is I don’t feel the Court
       is taking into consideration the drug problem. Not the mental problem.
       Clearly I could not speak to the Court as I am today if I had some
       substantial mental health problem. The Court found me incompetent to
       stand trial because of my behavior. But the drug problem I don’t feel is
       being taken into ... strong enough consideration. I personally know, despite
       what the People feel about me, I know who I am, I know what I’m capable
       of, and I know that my problems that I suffered from were drug problems.”
       (Italics added.)
                                      DISCUSSION

The Court’s Failure to Strike Fields’s Strike Conviction, Reinstate Probation in Case
No. F09905868, and Grant Probation in Case No. F11903982
       Fields contends the record establishes he was suffering from drug psychosis
syndrome. He further contends the court failed to give full, mitigating weight to the
effect of this syndrome on his behavior in denying his Romero3 motion, in not reinstating
probation in case No. F09905868, and in denying him probation in case No. F11903982.
We disagree.
       Section 667, subdivision (c) in pertinent part provides:

               “Notwithstanding any other law, if a defendant has been convicted
       of a felony and it has been pled and proved that the defendant has one or
       more prior serious and/or violent felony convictions ..., the court shall
       adhere to each of the following: [¶] ... [¶] (2) Probation for the current
       offense shall not be granted, nor shall execution or imposition of the
       sentence be suspended for any prior offense.” (Italics added.)
       Thus, the principal issue in this case is whether the court abused its discretion
when it denied Fields’s motion to strike his prior strike conviction because it rendered



3      People v. Superior Court (Romero) (1996) 13 Cal.4th 497 (Romero).


                                             11
Fields ineligible for a grant of probation in case No. F11903982 or to have his probation
reinstated in case No. F09905868.
       In deciding whether to strike a prior conviction, “the court in question must
consider whether, in light of the nature and circumstances of [the defendant’s] present
felonies and prior serious and/or violent felony convictions, and the particulars of his
background, character, and prospects, the defendant may be deemed outside the scheme’s
spirit, in whole or in part, and hence should be treated as though he had not previously
been convicted of one or more serious and/or violent felonies.” (People v. Williams
(1998) 17 Cal.4th 148, 161.)
       The trial court’s decision is “subject to review for abuse of discretion. This
standard is deferential.” (People v. Williams, supra, 17 Cal.4th 148 at p. 162.) “In
reviewing for abuse of discretion, we are guided by two fundamental precepts. First,
‘“[t]he burden is on the party attacking the sentence to clearly show that the sentencing
decision was irrational or arbitrary. [Citation.] In the absence of such a showing, the
trial court is presumed to have acted to achieve the legitimate sentencing objectives, and
its discretionary determination to impose a particular sentence will not be set aside on
review.”’ [Citations.] Second, a ‘“decision will not be reversed merely because
reasonable people might disagree. ‘An appellate tribunal is neither authorized nor
warranted in substituting its judgment for the judgment of the trial judge.’”’ [Citations.]
Taken together, these precepts establish that a trial court does not abuse its discretion
unless its decision is so irrational or arbitrary that no reasonable person could agree with
it.” (People v. Carmony (2004) 33 Cal.4th 367, 376-377.)
       Fields’s probation report indicates that Fields had a dismal criminal record that
began in 1996 when he was convicted of exhibiting a deadly weapon other than a firearm.
In 2000 he was convicted of being drunk in public and resisting arrest, in 2001 of battery



                                             12
on a spouse, in 2005 of assault with a deadly weapon and child abuse, in 2008 of battery
on a cohabitant, and in 2009 of possession of a controlled substance.
       Additionally, he served a prison term on his assault conviction, violated his parole
for that offense once, and committed his most recent offenses while on probation for
possession of cocaine base. Further, his assault and child endangerment offenses
involved Fields chasing and ramming his car into one driven by his ex-girlfriend with her
male friend and two children ages one and three inside as both cars traveled at a high rate
of speed. The chase ended when Fields clipped the rear of his ex-girlfriend’s car while
traveling approximately 85 miles an hour causing her car to spin two times and flip three
times.4 The court could reasonably conclude from Fields’s prior record, which appeared
to be escalating in violence, and the circumstances of his brutal attack on victim Doe that
left her blind in one eye, that Fields should not be deemed to be outside the spirit of the
three strikes law.
       Moreover, there is no merit to Fields’s contention that he was suffering from drug
psychosis syndrome and that the court failed to give full weight to this factor. In ruling
on Fields’s Romero motion, the court considered numerous reports of psychological
evaluations that were performed on Fields. The court’s conclusion that Fields was
malingering his mental symptoms was supported by several of these reports and by
Fields’s admission at his sentencing hearing that he did not have any “substantial mental
health problem.” Additionally, Fields did not claim he was suffering from any type of
psychosis or other mental illness when he committed any of his offenses that involved
violence. Accordingly, we conclude the court did not abuse its discretion when it denied
Fields’s Romero motion.


4      Miraculously, none of the occupants of his ex-girlfriend’s car suffered serious
injuries.


                                             13
       Further, since Fields’s strike conviction made him ineligible for probation, it
follows that the court did not abuse its discretion by its failure to grant him probation in
case No. F11903982 or to reinstate Fields’s probation in case No. F09905868.
Fields was not Denied the Effective Assistance of Counsel
       Fields contends the violent and irrational conduct underlying his most recent
offenses demonstrated an inability to control his behavior. He further contends that,
together with the numerous psychological evaluations, they conclusively establish that he
suffered from drug psychosis syndrome and that this syndrome was a material causative
factor in his offenses. Thus, according to Fields, defense counsel provided ineffective
representation by his failure to investigate and present evidence that Fields suffered from
this syndrome because it deprived him of “a potentially meritorious defense” at
sentencing. Fields is wrong.
       To prevail on a claim of ineffective assistance of counsel petitioner “must
establish his counsel’s representation fell below an objective standard of reasonableness
and there is a reasonable probability that, but for counsel’s deficient performance, the
result of the trial would have been different.” (People v. Mesa (2006) 144 Cal.App.4th
1000, 1007.)
       Although Drs. Terrell and Seymour concluded that Fields suffered from some type
of psychosis, both concluded that he suffered from a psychosis NOS and Dr. Seymour
specifically ruled out substance abuse induced psychosis. Further, neither of these
doctors performed any tests to determine whether Fields was malingering and in their
reports neither doctor addressed the absence of a history of psychiatric treatment or
hospitalizations from Fields’s medical history or Fields’s exhibition of symptoms that
were not typical of psychotic patients.
       In contrast, Drs. Willis, Pointkowski and Taylor, and Fields’s treatment team at
Atascadero State Hospital all concluded that Fields was feigning experiencing psychotic

                                             14
symptoms. Further, this conclusion is supported by, among other things, Fields’s scores
on several tests (the SIMS, SIRS and ILK) that indicated malingering, the absence from
JPS records of any evidence that Fields had exhibited psychotic symptoms, the absence
of a lengthy history of psychiatric treatments and hospitalizations in Fields’s medical
records, and Fields’s ability to function and get his needs met at Atascadero State
Hospital.
       Additionally, that Fields’s most recent offenses were violent, irrational, and
impulsive did not necessarily indicate that they resulted from some type of psychosis.
Nor did Fields himself or any of the doctors who examined him attribute Fields’s
commission of any of his offenses to Fields suffering from a drug induced psychosis.
Moreover, in complaining to the court at his sentencing hearing that the court did not
adequately take into account his history of drug abuse, Fields admitted he did not have
any mental health issues. Thus, we conclude that defense counsel’s representation of
Fields was not deficient as he alleges because there does not appear to have been any
evidence of drug psychosis syndrome to present and, in any case, there was no evidence
that a psychosis was involved in Fields’s commission of any of his offenses. For these
reasons, we also conclude that any failure to develop the evidence of this syndrome did
not prejudice Fields.
Fields’s Sentence in Case No. F11903982 Violates Section 654
       Section 654, subdivision (a) provides:

              “An act or omission that is punishable in different ways by different
       provisions of law shall be punished under the provision that provides for
       the longest potential term of imprisonment, but in no case shall the act or
       omission be punished under more than one provision. An acquittal or
       conviction and sentence under any one bars a prosecution for the same act
       or omission under any other.” (Italics added.)
       By staying the terms imposed in counts 2 through 5, the court implicitly found that
count 1 provided for the longest term. However, the aggregate 18-year term imposed in

                                            15
that count included a five-year serious felony enhancement. Serious felony
enhancements are enhancements for prior convictions, i.e., status enhancements. Status
enhancements do not attach to a particular count and are added only once as the final step
in calculating a determinate sentence. (People v. Tassell (1984) 36 Cal.3d 77, 90.)
       Since Fields’s five-year serious felony enhancement did not attach to count 1, the
court imposed an aggregate term of only 13 years on Fields’s domestic violence
conviction and great bodily injury enhancement in that count. Moreover, since the court
imposed a 16-year term on Fields’s mayhem conviction in count 2, and this provided the
longest term of imprisonment, the court erred by its failure to use this term as the
principal term and to stay the 13-year aggregate term it should have imposed in count 1.
The Term Imposed in Case No. F09905868
       Prior to hearing argument regarding sentencing, the court advised the parties of its
tentative sentencing decision, which included imposing a consecutive one-year term for
Fields’s possession conviction in case No. F09905868. When the court actually imposed
sentence on that case, however, it merely stated that it was lifting the stay in that case and
ordering “that term” to run consecutive to the term it imposed in case No. F11903982. It
appears from the foregoing the court intended to impose a consecutive one-year term on
Fields’s possession conviction in case No. F09905868. This was error.
       When a court suspends execution of sentence, places a defendant on probation,
and subsequently lifts the stay after the defendant violates probation, the court must
impose the previously suspended sentence. (People v. Howard (1997) 16 Cal.4th 1081,
1088.) However, since the court ran the term it imposed in case No. F09905868
consecutive to the term it imposed in case No. F11903982, by operation of law it was
required to impose only one-third the middle term for Fields’s possession of cocaine base




                                             16
conviction, i.e., a term of eight months (§ 1170.1, Health & Saf. Code, § 11350, subd.
(a)).5
Fields’s Misdemeanor Vandalism Conviction in Case No. F11903982
         The court inadvertently did not pronounce sentence on Fields’s vandalism
conviction in count 6 of case No. F11903982. “The failure to pronounce sentence on a
count is an unauthorized sentence and subject to correction on remand.” (People v. Price
(1986) 184 Cal.App.3d 1405, 1411, fn. 6.) Thus, the court erred by its failure to
pronounce sentence on that count.
Presentence Custody Credit
         A review of the record disclosed the court committed several errors in its award of
presentence custody credit. The record indicates that in case No. F11903982, Fields was
in local custody a total of 261 days during the following time periods: 3 days from
July 3, 2011, through July 5, 2011, 120 days from April 15, 2012, through August 12,
2012, and 138 days from September 14, 2012, through January 29, 2013 (3 days + 120
days + 138 days = 261 days). He was also in custody 32 days while being treated at
Atascadero State Hospital from August 13, 2012, through September 13, 2012.


5      The prior prison term enhancement in case No. F09905868 and the serious felony
enhancement in case No. F11903982 were each based on Fields’s September 26, 2005,
conviction for assault with a deadly weapon. The same conviction cannot serve as a basis
for imposing a prior prison term enhancement and a serious felony enhancement.
(People v. Jones (1993) 5 Cal.4th 1142, 1152.) Therefore, even though the court lifted
the stay on the sentence previously imposed in case No. F09905868, it was not required
to impose the prior prison term enhancement that was part of that sentence because it
would have been an unauthorized sentence.

       Additionally, if the court had imposed an unstayed term on count 2 and stayed the
terms it imposed on counts 1, 3, 4 and 5, it should have imposed an aggregate term of
21 years 8 months in both cases, the aggravated term of 16 years on Fields’s mayhem
conviction in count 2, a consecutive eight-month term in case No. F09905868, and a five-
year serious felony enhancement.

                                              17
       In addition to the days noted above, in case No. F09905868, Fields was in custody
74 days from October 12, 2009, through December 24, 2009.
       In case No. F11903982, the court awarded Fields 212 days of presentence actual
custody credit, 106 days of presentence conduct credit, and 32 days of treatment credit
for the days he was confined at Atascadero State Hospital for a total of 350 days of
presentence custody credit (212 days + 106 days + 32 days = 350 days). In case No.
F09905868, the court awarded him 332 days of presentence custody credit consisting of
261 days of presentence actual custody credit, 39 days of presentence conduct credit, and
32 days of treatment credit (261 days + 39 days + 32 days = 332 days).
       Aside from any other errors in calculating Fields’s award of presentence custody
credit in each case, it is clear from the record the court intended to award him 332 days of
presentence custody credit in case No. F11903982 and 350 days of such credit in case
No. F09905868 and that it erred by inadvertently reversing the awards.
       Further, since Fields was sentenced to a consecutive sentence in case No.
F09905868, he was not entitled to duplicative credit in that case for the days he spent in
custody on both cases. (§ 2900.5, subd. (a).) Thus, the court also erred when it awarded
Fields duplicative presentence custody credit for the days he spent in presentence custody
in both cases against the term it imposed in case No. F09905868.
       Additionally, the record indicates Fields was arrested on July 3, 2011, in case No.
F11903982, bailed out on July 5, 2011, was back in custody on August 10, 2011, and that
he remained in custody through the date of his sentencing on January 29, 2013.
However, the court did not give Fields presentence custody credit in case No. F11903982
for the 249 days Fields was in custody from August 10, 2011, through April 14, 2012,
and the probation report does not explain the reason for this omission. Thus, it appears
the court may have erred by failing to award Fields presentence custody credit for these
249 days.

                                            18
       Moreover, a defendant convicted of a violent felony can earn only 15 percent
presentence conduct credit for the time he spends in presentence custody. (§ 2933.1,
subd. (c).) This limitation applies to presentence custody a defendant served for any
nonviolent felony the defendant is sentenced for at the same time that he is sentenced for
a violent felony or felonies. It also applies to presentence custody the defendant served
on his nonviolent felony offense prior to committing the violent offenses for which he is
sentenced. (People v. Baker (2002) 144 Cal.App.4th 1320, 1329.)
       Applying these principles to the instant case, and without considering whether
Fields is entitled to presentence custody credit for the omitted period discussed above, in
case No. F11903982, Fields was entitled to 261 days of presentence actual custody credit,
39 days of presentence conduct credit (261 days x 15 percent = 39.15 days), and 32 days
of custody while receiving treatment at Atascadero State Hospital, for a total of 332 days
of presentence custody credit (261 days + 39 days + 32 days = 332 days). In case No.
F09905868, Fields was entitled to 74 days of presentence actual custody credit and
11 days of presentence conduct credit (74 days x 15 percent = 11.1 days), for a total of
85 days of presentence custody credit (74 days + 11 days = 85 days).
       In light of the numerous errors discussed above and the possibility that Fields may
be entitled to additional presentence custody credit, we will remand the matter to the trial
court for further proceedings.
The Minute Orders of Fields’s Sentencing Hearing and Abstract of Judgment
       Our review of the record disclosed that the minute orders of Fields’s sentencing
hearing contains several errors including that it fails to memorialize the actual stayed,
upper term the court imposed in counts 4 and 5 of case No. F11903982 and it erroneously
indicates the court imposed an aggregate concurrent term of four years in case No.
F09905868.



                                             19
       Fields’s abstract of judgment also contains several errors including the following:
(1) it does not memorialize the stayed, upper terms imposed on counts 2 and 3; (2) it does
not memorialize his convictions on counts 4 and 5 or the terms imposed on those counts;
(3) it erroneously lists the prior prison term enhancement the court struck in case No.
F11903982, and (4) it erroneously indicates the court imposed a concurrent three-year
term on Fields’s possession of cocaine base conviction in case No. F09905868.
                                     DISPOSITION
       The matter is remanded to the trial court so that it may, consistent with the views
expressed herein, sentence Fields to a term that complies with section 654 and recalculate
Fields’s entitlement to presentence custody credit. Once the trial court resentences
Fields, it is directed to issue a minute order and an amended abstract of judgment that
accurately incorporate the judgment. The trial court is further directed to forward a
certified copy of the amended abstract of judgment to the Department of Corrections and
Rehabilitation. In all other respects, the judgment is affirmed.




                                             20